DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-9, and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is van Hoof et al. (US 20180349708 A1) (hereinafter van Hoof).  As cited in the prior action, van Hoof discloses tracking a region of interest including an object or subject of interest.  Additionally, associating the person/object of interest with a region of interest, and tracking said region of interest across the video in a series of frames.  From frame to frame, the region of interest may shift within the field of view along with motion activity and/or elements to which the region of interest corresponds, and the position of the region of interest tracks the motion activity of the corresponding element(s).
Additional prior art of record Gong et al. (CN 110264497 A) (hereinafter Gong) discloses applying object/subject tracking during scenarios involving individuals queuing for various events.  Determining the identification of a first tracking object located in the target area may be performed, and a displacement identification ID number assigned to the first tracking object.  The identification may also display the first duration, coordinates of the location of the first tracking object, and characteristic information of the object.  

However, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 16, 20, 21, 22, and 23: “a setting unit configured to set a time for continuing tracking, by the tracking unit, from a start of the tracking of the subject to a stop of the tracking, in accordance with a type of the subject detected from the imaegs, and in accordance with one or more parts of the subject, wherein the one or more parts include at least one of a whole body, a face, or a pupil, wherein the tracking unit tracks the subject detected from the images in accordance with the time for continuing tracking of the subject set by the setting unit, and wherein, in a case where a position of a pupil part of the subject is located outside a face region of the subject, the setting unit sets the time for continuing tracking shorter than in a case where the position is located inside the face region of the subject.” 

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486